 

 

 

 

COMPLAINT an

(for non-prisoner filers without lawyers) 74

UNITED STATES DISTRICT COURT. 2.5) OF cgue7z
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

Tsaias Randolph

 

 

v. Case Number:
, | 21-€-068 —

(to be supplied by Clerk of Court)

(Full name of defendant(s))

Cara I Cece ond Chorwdete
North Annortce

 

 

 

 

 

A, PARTIES
1. Plaintiff is a citizen of LO isSa@nsin and resides at
(State)
| To.
lol 7 E fewvy Ch Sheet —~ whole a. bay WE SF21 /
‘ / (Address) f"

(If more than one plaintiff is filing, use another piece of paper.)

2, Defendant

 

(Name)

Complaint — 1
Case 2:21-cv-00681-SCD Filed 06/02/21 Page 1of12 Document 1

 
 

 

~

is (if a person or private corporation) a citizen of Us tonsil :
(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Cuvwil| Cocoa_ewel Checohfe _? 250 wi Carmen Ave MLuavkee wo 7 S3Z2,5 |
North (IMC IC, (Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;
3. When they did it; |
4, Where it happened; and
5. Why they did it, if you know.

See actachmen’ —— if

 

 

 

 

 

 

 

 

 

Complaint — 2
Case 2:21-cv-00681-SCD Filed 06/02/21 Page 2of12 Document 1

 
 

April 16, 2018

| was injured while preforming my daily task. | was assigned to work on a machine called the
bindler. While working the Bindler | felt a sharp pain in my lower back around 10/10:30am.
Although | felt a sharp pain | continued with my assignment. While on break, around noon |
noticed the pain had spread to my entire right side. My butt, back, leg, and the back of my ear
was in great pain. When leaving the breakroom, heading back towards the work floor my
coworker Qujauanna and | ran into Andy (department manager), Taylor (supervisor) and Ryan
(CPD manager). | pulled department manager Andy to the side and advised of the great
discomfort | was experiencing on my entire right side and that | wouldn’t be able to perform my
task given. | also went on to explain to Andy what happened prior to that lead up to the
discomfort on my right side. Andy then said to me, “you don’t have to work on the Bindler, | will
find you a replacement and place you on light duty”. Light duty consisted of making boxes for
the Bindler machine. Around 1pm the pain was unbearable, so | thought it would be in my best
interest to now seek medical attention. | then made Andy aware of the unbearable pain and the
need to seek medical attention. Andy then advised me to let my lead and safety representative
Cheryl know that | would be leaving for the day to seek medical attention. After making the
appropriate parties aware of my early departure, | punched out at 2 pm. | was able to make it

to Wheaton Franciscan Urgent Care at 2:17pm. After seeing a physician, | was advised that my

 

lower lumbar was strained/out of place. Seven prescriptions were prescribed, | was placed on
light work duty and advised to follow-up with a primary care physician. Light duty restrictions

were: no lifting over 20Ibs, no binding and no standing for long periods of time.

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 3of12 Document 1

 

 

 

 

 
 

 

April 17, 2018

Upon returning to work the next day | handed my light work duty paperwork from the physician
| at Wheaton Francian to Cheryl (safety representative), in which she advised she would make

copies and hand to appropriate supervisors. My assigned this day was to label 11 pallets. Each

pallet has 40 boxes weighing 5Olbs each. | was told this was a light duty assigned by Taylor

(supervisor) and Emmanuel (lead). | was told to bring each pallet from cPD and label them.

At 2pm when leads change, | was now under the supervision of DeAndres (lead) who then tried

to place me back on the Bindler machine. After advising of my restriction and DeAndres

verifying with upper management (Andy), DeAndres then assigned me more pallets to label for
- the remainder of my shift.

April 22,2018

| returned to work- after completing my 4 days on 4 days off work shift. While clocking in at

6am | was advised by my supervisor Tony, who had been on vacation when the injury occurred

advised me that | would not be approved for “Workers Comp” and then walked off from me.

After clocking in | went to Tony’s office to gain more knowledge as to why | would not be

approved. Tony then mentioned that he was not at liberty to provide additional information

and that | would need to speak with Chery] (safety lady) for more information. My work

assignment for this day was again labeling pallets. At 8am | was able to speak with Cheryl, who

 

then advised she did not have any information for me. | then asked to speak with Andy
(department manager) and union representative Howard Brown. While waiting to hear from

Andy and Howard Tony my supervisor made me aware that | would not be able to conduct

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 4of12 Document 1

 

 
 

 

personal business, such as this during work hours. | completed my day with no response from
Andy or Howard.

April 27, 2018

| seen my primary care physician and was given new restrictions. Which were as follows: Not to
lift over 10lbs, occasionally walking or standing, carrying of light tools with no frequent bending
or stooping.

April 30, 2018

Upon returning to work | again handed my new list of restrictions to Cheryl (safety
representative) who would in return advise appropriate staff of the new restrictions given. My
assignment for this day was to mop the floor for the first 8 hours of my 12-hour shift. At 20m
when supervision changes, my lead DeAndres again advised me to work on the Bindler. | once
again made DeAndres aware of my restrictions, which he then advised me to clean pastel
tunnels on the 2 floor. This task consists of lifting a 70/80Ib door then bending and stooping
inside for cleaning. One of my co-workers Qujauanna noticed me struggling and aided to get my
task completed. After cleaning the tunnels my last task of the day was to finish mopping.

May 1, 2018

6-6:45am — my assignment was mopping

8:30am Ryan (CPD supervisor) advised it was in my best interest to not speak with a coworker

 

named Jose, who | later was informed had filed a grievance against Ryan for harassment.
The remainder of my shift consisted of mopping the warehouse.
May 2, 2018

Emmanuel (lead), gave me the same assignment of mopping the warehouse floor.

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 5of12 Document 1

 

 

 
 

 

8am while mopping, Jose walked past me as | was mopping. We confirmed break times (9am).
Ryan was walking behind Jose and then advised me again not to speak to Jose and if he seen
me speaking to him again | would be written up. When asked why | couldn’t speak with Jose
another Cargill worker, he reaffirmed | would be written up for speaking with Jose. Jose was
the only worker at Cargill that | could not speak with.

May 3-15, 2018

My assigned tasks were mopping and taking out trash.

May 16, 2018

My assignment was to work the tray line, which consist of opening 20|b boxes with 12/240z
trays and running them down the line. Each pallet has 104 boxes and each box has 12/240z
trays. This task was assigned to be completed alone. Around 12:45pm | advised lead Emmanuel
that my back was beginning to hurt. Emmanuel told me | was to continue my assigned task
because | was cripple (in a joking manner). This day | completed 3.5 pallets and was advised
that my workers comp claim had been declined. The decline was said to had been because |
injured my back shoveling snow vs at work on the Bindler. | reside in an apartment complex

which management is responsible for snow removal.

May 17, 2018

 

6:50 am | ran into Howard Brown in the hallway, who advised that he does not punch in until
7am and that he would find me once he’s on the clock.

9-9:15am- | paged Howard Brown twice on the PA system with no response.

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 6of12 Document 1

 

 
 

 

9:38am- | seen Howard in the hallway and | advised | wanted to file a formal complaint. Howard
advised that I’d hear from Andy or Cheryl soon.
3:00pm- Paged Howard Brown again to discuss the filing of a complaint. No response

Daily task was to work the tray line again. | was able to complete 2.5 pallets this day.

May 18, 2018

After a restless and painful night, | called my supervisor Tony at 4am to advise | was in pain and
would be attending work 2 hours after schedule.

8:00am Upon arrival to work | was advised by a security representative that | had a meeting to
attend. Attendees of the meeting was: Andy, Cheryl, Tony and Howard Brown. During the
meeting | was able to ask about my workers comp claim, why it had been declined and working
outside of restrictions. | made all 4 attendees aware that | am not responsible for snow removal
at my apartment complex. Andy and Cheryl both denied mentioning to workers comp that | had
injured my back shoveling snow. As far as restrictions | was advised it was my responsibility to
enforce my restrictions. As the meeting adjourned | was advised by my supervisor Tony that |
was not going to win, learn from my mistakes and to take this as a learning curve from here. |
was not able to punch in upon arrival at 8am, this meeting lasted an hour and a half, it was

unpaid, and a full point was lost for the time the meeting took up.

 

| prearranged date for 5/19/2018 had been put in.
May 24, 2018
My assigned task consisted of working tray line.

May 25, 2018

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 7 of12 Document 1

 

 

 

 
 

 

My assigned task consisted of working the tray line.

10am — departed for therapy appointment at 11am

Andy advised me that 10am was early and | would need to return to work after my
appointment.

1ipm- Upon returning to work | received copy of write up outlining that | had been
accumulating points for attending therapy sessions.

2:30pm- Accompany with Kevin and Britt (union reps) | advised | wanted to protest the
writeups and accumulated points. | was advised to sign the write up form and place protest on
it.

Supervisor Tony advised me to speak with Jill, a representative that handles payroll regarding
having the points removed. As Tony advised he did not have authority to update the points.

| paged Jill several times over the PA system to update my points- no response from Jill.

May 26-27, 2018

My scheduled assignment consisted of tray line.

June 1, 2018

| was advised not to look for Jill while on the clock, while another coworker Jay Vang, was
allowed to speak with Jill on the clock for about an hour. Jay then advised me that Jill wanted

me to page her.

 

| paged Jill 5 times- no response
June 2-18, 2018
My work assignment consisted of working the tray line.

Unable to page Jill as | was advised she was on vacation.

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 8of12 Document 1

 

 

 

 
 

 

June 19, 2018

My assignment consisted of working the tray line

1pm- Met with Jill for the 1* time, who advised she only had 1 minute to speak with me. Jill was
not able to address any questions | had and advised me to speak with my supervisor Tony.

June 20, 2018

Called into the office by supervisor Tony to address points accumulated for attending therapy
sessions. Kevin (union rep) was present. After speaking with Kevin, he advised he had never
seen a case like mine in the history of him working at Cargill. Kevin, Britt and Howard all told
stories about employees of a different color (white) given transportation, compensated for

miles traveled to appointments and wages while on workers comp by Cargill.

 

Case 2:21-cv-00681-SCD Filed 06/02/21 Page 9of12 Document 1

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint —3
Case 2:21-cv-00681-SCD Filed 06/02/21 Page 10o0f12 Document 1

 
 

 

C. JURISDICTION .

OD So Iam suing for a violation of federal law under 28 U.S.C. § 1331.
a

   

 

 

OK

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake i n this case (not counting interest and costs) is

$ CARRE CLE

 

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

CWerd o€ Mores / for (ny one ancl sufleing,
harrassiment- humiliation . Tar bord hip anct Knee Serge liek
because oF des inyery my ent r¢ lies has heen altered.

[am asking jy Le coo 7/

 

 

 

 

 

 

 

 

 

 

Complaint — 4
Case 2:21-cv-00681-SCD Filed 06/02/21 Page 11o0f12 Document 1

 

 

 

 

 

 
 

 

 

E, JURY DEMAND

I want a jury to hear my case.

  

I declare under penalty of perjury that the foregoing is true and correct.

 

Complaint signed this 2 day of June 202/ .
Respectfully Submitted,
Kae fo —

 

Signature of Plaintiff
CMY) 5B4- C690
Plaintiff’s Telephone Number

Plaintiff’s Email Address

(o(7_F. teneRy ¢ Jay whipekishs Boy WE.
4532/7 Apt® 3

(Mailing Address of Plaintiff)

 

    

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

IDO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint -5
Case 2:21-cv-00681-SCD Filed 06/02/21 Page 12 o0f12 Document 1

 
